                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA


    MIKE K. STRONG,
                              Plaintiff,
            vs.                                                                     8:19-CV-505
    CALIBER HOME LOANS, INC; U.S. BANK
    TRUST, N.A., as Trustee for LSF9 Master
    Participation Trust; KOZENY & MCCUBBIN,                            MEMORANDUM AND ORDER
    L.C.; and KERRY FELD, Successor Trustee,
                              Defendants.


           This case comes before the Court on three separate motions. First, Defendants Caliber

Home Loans, Inc. (“Caliber”) and U.S. Bank Trust, N.A. (“U.S. Bank”) jointly filed a Motion to

Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Filing 7. Second, Defendant Kozeny & McCubbin,

L.C. (“Kozeny”) and Kerry Feld (“Feld”) also filed a Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6).1 Filing 10. Third, Plaintiff filed a Motion to File Supplemental Authority. Filing 19.

           This case arises out of Defendants’ attempts to foreclose on a property owned by Plaintiff.

See generally Filing 1-1. Plaintiff has filed numerous previous actions seeking to avoid foreclosure

and seeking damages, all of which were unsuccessful. Plaintiff’s first effort to thwart Defendants’

foreclosure was when he filed an adversary proceeding in the United States Bankruptcy Court for

the District of Nebraska (the “Bankruptcy Court”) in 2013. See Bk. No. 13-8038 at Filing 1.The

proceeding was dismissed. Bk. No. 13-8038 at Filing 8. Plaintiff then filed for bankruptcy in the

Bankruptcy Court in 2015 in a further effort to thwart Defendants’ rights to foreclose. See Bk. No.

15-80985 at Filing 1.The Bankruptcy Court noted Plaintiff’s “bad faith in filing” and barred

Plaintiff from filing a Chapter 13 bankruptcy for 180 days. Bk. No. 15-80985 at Filing 42. Plaintiff


1
    The Court will collectively refer to Caliber, U.S. Bank, Kozeny, and Feld as “Defendants.”

                                                           1
also filed another adversary proceeding in the Bankruptcy Court, which was also dismissed. Bk.

No. 15-8029 at Filing 1; Filing 57; Filing 58. Around the same time, Plaintiff filed another action

in the District Court of Sarpy County, Nebraska, seeking to stop foreclosure proceedings. See No.

8:15-cv-466 at Filing 1-1. That case was removed to this Court and subsequently dismissed by the

Honorable Robert F. Rossiter. See No. 8:15-cv-466 at Filing 1; Filing 37. On November 17, 2017,

Plaintiff filed another action in the District Court of Sarpy County, Nebraska, seeking to stop the

foreclosure proceedings. No. 8:17-cv-485 at Filing 1-1. That proceeding was also removed to this

Court and dismissed by the Honorable John M. Gerrard, who noted Plaintiff’s history of litigation

was “designed to delay other proceedings against him” and called Plaintiff’s claims “meritless.”

See No. 8:17-cv-485 at Filing 1; Filing 44. Plaintiff appealed to the Eighth Circuit Court of

Appeals, which affirmed the dismissal. See Strong v. Caliber Home Loans, Inc. - US Bank Tr.,

N.A. as Tr. for LSF9 Master Participation Tr., 772 F. App’x 374 (8th Cir. 2019).

         Now, Plaintiff is again before this Court after filing yet another lawsuit on October 28,

2019, in the District of Sarpy County, Nebraska, which was removed to this Court. See Filing 1;

Filing 1-1. This case illustrates an anomaly in our district, as somehow Plaintiff has been able to

file meritless lawsuits relating to the same property that have now been ruled upon by all three

active United States District Court judges for the District of Nebraska and the Bankruptcy Court

judge.

         As discussed below, the Court finds all of Plaintiff’s claims are either barred by res judicata

or fail to state a claim. Further, this Court finds Plaintiff’s actions to be the epitome of abuse of

the court system.2


2
 Indeed, this Court believes the present lawsuit is completely without merit and given the four meritless legal actions
previously filed, this Court would have readily considered a motion for sanctions against Plaintiff, with an award of
attorneys’ fees in favor of Defendants, if Defendants had moved for such relief.


                                                          2
                                              I. BACKGROUND3

         In March 2007, Plaintiff signed a Promissory Note borrowing $357,000 from HSBC

Mortgage Services, Inc. (“HSBC”) secured by a Deed of Trust on a property located at 15911

South 234th Street in Gretna, Nebraska (the “Property”). Filing 9-1 at 1, 3. HSBC assigned the

Deed of Trust to defendant U.S. Bank in July 2015. Filing 1-1 at 3; Filing 9-2 at 1. Defendant

Caliber provides loan services in connection with the Property. Filing 1-1 at 3. Defendant Kozeny

is a Nebraska law firm acting as a local trustee for the Property. Filing 1-1 at 2. Neither the

Complaint nor the parties’ briefing details how defendant Feld is involved. Defendants are again

attempting to foreclose on the Property. Filing 1-1 at 2..

         Plaintiff filed a complaint in the District Court of Sarpy County, Nebraska, seeking

damages and prevention of foreclosure related to the Property. See generally Filing 1-1.

Defendants then removed to this Court and subsequently filed their motions requesting dismissal

of Plaintiff’s Complaint based on either res judicata or failure to state a claim. See Filing 1; Filing

7; Filing 10.

         Plaintiff alleges Defendants: (1) breached a contract by failing to pay property taxes on the

Property, (2) slandered the Property’s title by allowing part of the Property to be sold, (3)

inadequately or fraudulently advertised sale of the Property related to a foreclosure sale, and (4)

provided defective notice of default to him related to the foreclosure. Filing 1-1 at 5-10. With this

primer in mind, the Court turns to the litigation history associated with Plaintiff and the Property.



3
  Although Defendants may dispute some of the facts recited herein, when deciding a motion to dismiss, the Court
“must accept a plaintiff’s factual allegations as true” and make all reasonable inferences in favor of the nonmoving
party. Retro Television Network, Inc. v. Luken Commc'ns, LLC, 696 F.3d 766, 768–69 (8th Cir. 2012). Additionally,
the Court takes judicial notice of and incorporates facts from Plaintiff’s prior related actions before this Court and the
Bankruptcy Court. See Nelson Auto Ctr., Inc. v. Multimedia Holdings Corp., 951 F.3d 952 (8th Cir. 2020) (stating
courts “may consider materials that are part of the public record or do not contradict the complaint, and materials that
are “necessarily embraced by the pleadings” at the motion to dismiss stage).


                                                            3
                                              A. Litigation History

           In 2013, Plaintiff filed a “Memorandum in Support of Declaratory Judgment” in the U.S.

Bankruptcy Court for the District of Nebraska, naming HSBC as the defendant. 4 Bk. No. 13-8038

at Filing 1 at 1. The adversary proceeding was dismissed after Plaintiff failed to oppose HSBC’s

motion to dismiss. Bk. No. 13-8038 at Filing 8.

           In June 2015, Plaintiff filed a Chapter 13 bankruptcy petition, in which he listed the

Property as an asset he owned in fee simple, subject to no secured claims. Bk. No. 15-80985 at

Filing 1 at 8. He listed HSBC, Kozeny, and Caliber as unsecured creditors, and described HSBC’s

claim as “disputed.” Bk. No. 15-80985 at Filing 1 at 17. The trustee moved to dismiss Plaintiff’s

case, asserting that Plaintiff was litigating “for the sole purpose of hindering or delaying his

creditors” and that Plaintiff’s undisclosed debts made him ineligible for Chapter 13 relief. Bk. No.

15-80985 at Filing 38. The bankruptcy court noted Plaintiff’s “bad faith in filing,” barred Plaintiff

from filing under Chapter 13 for 180 days, and granted the trustee’s motion. Bk. No. 15-80985 at

Filing 42. Plaintiff also initiated another adversary proceeding against HSBC, Kozeny, and Caliber

related to the Property in June of 2015. Bk. No. 15-8029 at Filing 1. The defendants moved to

dismiss, and the bankruptcy court granted their motions. Bk. No. 15-8029 at Filing 43; Filing 51;

Filing 57; Filing 58.

           On November 24, 2015, Plaintiff filed another suit to prevent foreclosure in the District

Court of Sarpy County against HSBC, Caliber, U.S. Bank, and Kozeny. No. 8:15-cv-466 at Filing

1-1 at 18. He alleged there was “significant controversy and clouding of the title to [the Property]

and Deed of Trust.” No. 8:15-cv-466 at Filing 1-1 at 25. After the case was removed to this Court,

Plaintiff filed an amended complaint asserting the same theories. No. 8:15-cv-466 at Filing 26.



4
    Plaintiff filed this bankruptcy action against HSBC prior to HSBC assigning the Deed of Trust to U.S. Bank.

                                                           4
The defendants moved to dismiss the complaint, and the Honorable Robert F. Rossiter determined

Plaintiff failed to state a plausible claim and granted the defendants’ motion to dismiss. No. 8:15-

cv-466 at Filing 27; Filing 29; Filing 37.

       On November 17, 2017, Plaintiff again filed suit against HSBC, Caliber, U.S. Bank, and

Kozeny in the District Court of Sarpy County. No. 8:17-cv-485 at Filing 1-1. Plaintiff filed an

amended complaint again alleging the illegitimate assignment of the promissory note prevented

the defendants from foreclosing on the Property. No. 8:17-cv-485 at Filing 24. The defendants

removed the case to this Court and moved to dismiss based on res judicata, failure to state a claim,

and jurisdictional grounds. No. 8:17-cv-485 at Filing 1; Filing 26; Filing 32; Filing 34. The

Honorable John M. Gerrard noted Plaintiff’s history of “vexatious litigation . . . calculated to delay

other proceedings against him.” No. 8:17-cv-485 at Filing 44. The Court determined Plaintiff’s

claims were barred by res judicata because “res judicata bars relitigation not only of those matters

that were actually litigated, but also those which could have been litigated in the earlier

proceeding.” No. 8:17-cv-485 at Filing 44 (citing Banks v. Int'l Union Elec., Elec., Tech., Salaried

& Mach. Workers, 390 F.3d 1049, 1053 (8th Cir. 2004)). The Court noted that “reliance on

different substantive law and new legal theories does not preclude the operation of res judicata . .

. if [claims are] based on the same nucleus of operative facts as the prior claim.” No. 8:17-cv-485

at Filing 44. The Court also found Plaintiff failed to state a valid claim and therefore dismissed the

action. No. 8:17-cv-485 at Filing 44. The Eighth Circuit Court of Appeals affirmed the dismissal

on June 19, 2019. See Strong, 772 F. App'x 374.

                                      B. Present Litigation

       Defendants then scheduled a foreclosure sale for the Property for October 28, 2019. Filing

1-1 at 6. Plaintiff responded by filing suit in the District Court of Sarpy County on October 16,



                                                  5
2019. Filing 1-1 at 1. Plaintiff’s Complaint alleges the Property is split into two parcels: a “larger

parcel” consisting of Plaintiff’s homestead and a smaller 2.85 acre “second parcel.” Filing 1-1 at

4-5. Defendants were responsible for paying property taxes and costs associated with the Property

but failed to pay the property taxes totaling $6,163 on the second parcel for 2011, 2012, 2013, and

2014. Filing 1-1 at 3-4. Sarpy County thus sold a tax lien on the second parcel that resulted in a

tax foreclosure sale of the second parcel on June 12, 2015, to a third party. Filing 1-1 at 4.

Defendants allegedly failed to redeem the second parcel, and a court confirmed the sale of the

second parcel on July 30, 2019. Filing 1-1 at 4.

        Related to the tax sale and Defendants’ alleged failure to pay property taxes on the second

parcel as required by the Promissory Note, Plaintiff advances four claims. See Filing 1-1 at 5-10.

First, Plaintiff alleges breach of contract against U.S. Bank and Caliber because they were

responsible for paying property taxes on the second parcel and failed to do so. Filing 1-1 at 5. As

a result of the second parcel being sold, Plaintiff alleges the value of the larger parcel was and is

significantly reduced. Filing 1-1 at 5. Thus, foreclosure sale of the larger property “is likely to

bring far less money than it previously would have, possibly resulting in a deficiency judgment”

against Plaintiff in the future. Filing 1-1 at 5. Plaintiff alleges damages “equal to or greater than

any deficiency between the selling auction price paid and amount of the indebtedness due” once

the larger parcel is sold. Filing 1-1 at 6.

        Plaintiff’s second claim is slander of the Property’s title because the larger parcel’s value

was allegedly reduced when the second parcel was sold. Filing 1-1 at 6. Further, the title to the

larger parcel “is now false,” causing Plaintiff “significant damages.” Filing 1-1 at 6-7.

        Plaintiff’s third and fourth claims relate to the sale of the larger parcel that was planned for

October 28, 2019. Count three alleges damages resulting from Defendants’ choice to advertise the



                                                   6
sale in the “obscure” Bellevue Leader. Filing 1-1 at 7-8. Defendants’ failure to advertise in a

newspaper in Gretna “intentionally miss[ed] neighbors who would be the audience most interested

in the [second parcel].” Filing 1-1 at 8. Further, Defendants only printed an inaccurate legal

description of the larger parcel without a street address, photograph, or other description of the

home or property. Filing 1-1 at 8. Thus, “the advertising [was] intentionally fraudulent to create

an unfair sale and cause [Plaintiff] additional injury and damage.” Filing 1-1 at 9.

         As his fourth claim, Plaintiff alleges failure of or defective notice of his default on Property

payments. Filing 1-1 at 8-9. Specifically, Plaintiff alleges Defendants provided him with notice of

his default on November 7, 2017. Filing 1-1 at 9. Plaintiff “pleads that a default notice expires

after one year” and thus Defendants must issue him a new default notice and redemption period.

Filing 1-1 at 9. Further, a trustee “has no authority to . . . send a default notice or declare an

acceleration of the [Promissory Note].” Filing 1-1 at 10. As a result of his four claims, Plaintiff

requests a stay of foreclosure sale and damages. Filing 1-1 at 10-11.

         Defendants removed to this Court on November 19, 2019, and subsequently filed motions

to dismiss based on claim preclusion and failure to state a claim.5 Filing 1; Filing 7; Filing 10.

After briefing was completed, Plaintiff then filed a Motion to File Supplemental Authority. Filing

19. The Court will address all three motions below.

                                               A. DISCUSSION

                                           A. Standard of Review




5

 Caliber and U.S. Bank jointly filed their motion and complete briefing. See Filing 7; Filing 8; Filing 16. Kozeny and
Feld jointly filed their motion based upon the same grounds as Caliber and U.S. Bank, but instead of researching and
briefing the matter, they incorporated and relied on the briefing filed by Caliber and U.S. Bank “to avoid burdening
the Court with repetitious and duplicative filings and arguments.” See Filing 10; Filing 11; Filing 17. Accordingly,
the Court will address all arguments in unison.

                                                          7
       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to satisfy this requirement, a plaintiff must

plead “enough facts to state a claim to relief that is plausible on its face.” Corrado v. Life Inv'rs

Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).

       In analyzing a motion to dismiss, the Court must “accept as true all factual allegations in

the complaint and draw all reasonable inferences in favor of the nonmoving party, but [is] not

bound to accept as true ‘[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements’ or legal conclusions couched as factual allegations.” McDonough v.

Anoka Cty., 799 F.3d 931, 945 (8th Cir. 2015) (citations omitted) (quoting Iqbal, 556 U.S. at 678).

“When considering a Rule 12(b)(6) motion, the court generally must ignore materials outside the

pleadings, but it may consider some materials that are part of the public record or do not contradict

the complaint, as well as materials that are necessarily embraced by the pleadings.” Ashford v.

Douglas Cty., 880 F.3d 990, 992 (8th Cir. 2018) (quoting Smithrud v. City of St. Paul, 746 F.3d

391, 395 (8th Cir. 2014)).

                              B. Motion to Supplement the Record

       Plaintiff filed a Motion to File Supplemental Authority containing additional case law and

a whole new brief discussing new topics. Filing 19. Essentially, it is a motion for leave to surreply

by which Plaintiff seeks to alert the Court to previously existing case law that “controls or

instructs” in regard to Defendants’ Motion to Dismiss. Filing 19 at 1-2. NECivR 7.1(c) allows the



                                                  8
moving party to file a reply brief. After that, “[n]o party may file further briefs or evidence without

the court’s leave.” NECivR 7.1(c). Plaintiff has not shown the Court good cause for granting his

motion. Further, the matter is already briefed, and the Court has examined the case law pertinent

to the pending issues. Therefore, the Court denies Plaintiff’s motion.

                                               C. Res Judicata

        Given the significant litigation history surrounding the Property and Plaintiff’s repeated

attempts to derail any sale of the Property, Defendants argue Plaintiff’s claims are barred by res

judicata based on the Honorable John M. Gerrard’s dismissal of Plaintiff’s claim in 8:17-cv-485.

While the Court found Plaintiff’s claims barred by res judicata in that proceeding, the same is not

true as to all of Plaintiff’s present claims because one of Plaintiff’s claims was not available to him

at the time of Plaintiff’s prior litigation.

        “The preclusion principle of res judicata prevents ‘the relitigation of a claim on grounds

that were raised or could have been raised in the prior suit.’” Banks, 390 F.3d at 1052 (quoting

Lane v. Peterson, 899 F.2d 737, 741 (8th Cir. 1990)). Res judicata bars a claim if (1) the prior

judgment was rendered by a court of competent jurisdiction; (2) the prior judgment was a final

judgment on the merits; and (3) the same cause of action and the same parties or their privies were

involved in both cases. Id. The parties do not dispute that the Court in 8:17-cv-485 was a court of

competent jurisdiction or that the judgment it issued was final and on the merits. The parties also

do not dispute that the present action and 8:17-cv-485 involve the same parties or their privies.

The only remaining issue is whether the same cause of action is involved.

        “Res judicata bars claims that were or could have been litigated in the earlier proceeding”

but “does not apply to claims that did not exist when the first suit was filed.” Wedow v. City of

Kansas City, 442 F.3d 661, 669 (8th Cir. 2006). A claim is barred by res judicata “if it arises out



                                                     9
of the same nucleus of operative facts as the prior claim.” Banks, 390 F.3d at 1052. Plaintiff filed

the previous action on November 17, 2017, and alleged illegitimate assignment of the promissory

note used to buy the Property. No. 8:17-cv-485 at Filing 1-1; Filing 24. Ultimately, Plaintiff sought

to prevent the Property’s foreclosure. No. 8:17-cv-485 at Filing 24. Here, Plaintiff is not alleging

illegitimate assignment of the promissory note but is instead alleging (1) breach of contract

stemming from Defendants’ failure to pay taxes on the Property for 2011, 2012, 2013, and 2014;

(2) slander of title stemming from the sale of the second parcel in 2015; (3) fraudulent advertising

related in September and October of 2019 related to sale of the larger parcel; and (4) inadequate

notice of default. See generally Filing 1-1.

       While Plaintiff’s goal of stymieing any foreclosure action related to the Property is the

same throughout his many meritless lawsuits, the facts underlying his present causes of action are

slightly different than those present in his prior courthouse escapades. However, “[r]es judicata

bars claims that . . . could have been litigated in the earlier proceeding.” Wedow, 442 F.3d at 669;

see also Brown v. Felsen, 442 U.S. 127, 131, 99 S. Ct. 2205, 2209, 60 L. Ed. 2d 767 (1979) (“Res

judicata prevents litigation of all grounds for . . . recovery that were previously available to the

parties, regardless of whether they were asserted or determined in the prior proceeding. Res

judicata thus encourages reliance on judicial decisions, bars vexatious litigation, and frees the

courts to resolve other disputes.”).

       Plaintiff filed his prior action before this Court on November 17, 2017. No. 8:17-cv-485 at

Filing 1-1. As such, he could have litigated his breach of contract claims stemming from unpaid

2011, 2012, 2013, and 2014 taxes in his 2017 lawsuit because contract causes of action “accrue at

the time of breach or the failure to do the thing agreed to. This is so even though the nature and

extent of damages may not be known.” Weyh v. Gottsch, 303 Neb. 280, 296, 929 N.W.2d 40, 52



                                                 10
(2019). Plaintiff’s slander of title claim arises from the sale of the second parcel in 2015. Filing 1-

1 at 4, 7. As such, Plaintiff could have litigated this matter in his 2017 lawsuit.6 Plaintiff’s fourth

cause of action involving defective notice of default arises from Defendants’ November 7, 2017,

notice of default. Filing 1-1 at 9. Plaintiff could have previously litigated this claim in his

November 17, 2017 lawsuit.7 Accordingly, Plaintiff’s claims for breach of contract, slander of title,

and defective notice of default claims are barred by res judicata, and the Court will dismiss them.

         However, Plaintiff could not have litigated his fraudulent notice of sale claims in Plaintiff’s

November 2017 lawsuit as Plaintiff alleges Defendants published a notice of sale five times

throughout September and October of 2019. Filing 1-1 at 8. Therefore, this claim is not barred by

res judicata.

                                          D. Failure to State a Claim

         Plaintiff’s breach of contract, slander of title, and defective notice claims are barred by res

judicata. As discussed below, Plaintiff has failed to state a claim for his remaining inadequate or

fraudulent advertisement of sale claim, therefore the Court will also dismiss this claim.

         Plaintiff’s fraudulent advertisement of sale claim is based on Defendants’ choice to

advertise an allegedly inaccurate legal description of the larger parcel without a street address,

photograph, or other description of the home or property in the “obscure” Bellevue Leader. Filing



6
  “An action for slander of title is based upon a false and malicious statement, oral or written, which disparages a
person’s title to real or personal property and results in special damage.” Wilson v. Fieldgrove, 280 Neb. 548, 552,
787 N.W.2d 707, 711 (2010). Nowhere does Plaintiff allege the filing of false notices or claims by Defendants.
Nowhere does Plaintiff allege any false oral statements made by Defendants. Further, Plaintiff has not alleged
Defendants filed any notices or claims “for the purpose only of slandering title to [the larger parcel].” Thus, even if
res judicata did not apply to Plaintiff’s slander of title claim, the Court would dismiss this claim pursuant to Fed. R.
Civ. P. 12(b)(6).
7
  Further, Neb. Rev. Stat. § 76-1006 describes the prerequisites to utilizing the power of sale authorized under the
Trust Deeds Act. One of those prerequisites requires a trustee or its attorney to file a notice of default prior to the
foreclosure sale. Neb. Rev. Stat. § 76-1006(1)(a). Nowhere in section 76-1006 did the legislature place an expiration
date on default notices. Thus, Kozeny, as trustee, had the authority to file the notice of default, and the default did not
expire. Accordingly, Plaintiff has not and cannot state a claim under Neb. Rev. Stat. § 76-1006.


                                                           11
1-1 at 7-8. Defendants’ failure to advertise in a newspaper in Gretna “intentionally miss[ed]

neighbors who would be the audience most interested in the [second parcel],” and the allegedly

inadequate description of the larger parcel was “intentionally fraudulent to create an unfair sale

and cause [Plaintiff] additional injury and damage.” Filing 1-1 at 7-8. Defendants argue (1) the

Bellevue Leader and legal description are sufficient under the applicable statute, and (2) there is

no remedy for defective notice of sale under Nebraska Revised Statute § 76-1007. It is unclear

whether Plaintiff is alleging a fraud or a violation of Nebraska Revised Statute § 76-1007.

Regardless, the Court addresses both and finds Plaintiff has failed to state a claim as to either.

       If Plaintiff is alleging fraud, he must “state with particularity the circumstances constituting

fraud” and allege “(1) that a representation was made; (2) that the representation was false; (3) that

when made, the representation was known to be false or made recklessly without knowledge of its

truth and as a positive assertion; (4) that it was made with the intention that [Plaintiff] should rely

upon it; (5) that [Plaintiff] reasonably did so rely; and (6) that [Plaintiff] suffered damage as a

result. Fed. R. Civ. P. 9(b); Fast Ball Sports, LLC v. Metro. Entm't & Convention Auth., 21 Neb.

App. 1, 10, 835 N.W.2d 782, 791 (2013). To “state with particularity” means to “specify[ ] the

time, place, and content of the defendant's false representations, as well as the details of the

defendant’s fraudulent acts, including when the acts occurred, who engaged in them, and what was

obtained as a result.” Streambend Properties II, LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d

1003, 1013 (8th Cir. 2015) (alteration in original) (quoting U.S. ex rel. Roop v. Hypoguard USA,

Inc., 559 F.3d 818, 822 (8th Cir. 2009)).

       Plaintiff fails to properly plead a fraud claim due to lack of particularity and coherence.

The only false statement present is the allegedly inaccurate legal description of the larger parcel.

And, Plaintiff would not have standing to assert any potential fraud claim on that basis because he



                                                  12
is not the party buying the property after relying on any false statement. Rather, the buyer of the

parcel would be the party relying on a false property description. Further, there are no damages

yet, because nothing shows the sale has occurred and nothing “was obtained as a result” of the

alleged fraud. Streambend Properties II, LLC, 781 F.3d at 1013.Thus, Plaintiff has not stated a

claim for fraud.

       Turning to an alleged statutory violation, Nebraska Revised Statute § 76-1007 governs the

sale of trust property and describes process requirements for such sales. Section 76-1007(1)

requires notice of the sale by publication “in some newspaper having a general circulation in each

county in which the property to be sold, or some part thereof, is situated.” The notice must

“particularly describe[e] the property to be sold.” Id. Here, the larger parcel is located in Gretna,

Nebraska, within Sarpy County. Filing 9-1 at 2-3. Bellevue is also within Sarpy County, and

Defendants advertised in the Bellevue Leader newspaper. Filing 1-1 at 7-8. Thus, Defendants’

publication medium satisfies the requirements of section 76-1007(1). Further, the notice of sale

included the legal description of the Property, which “particularly describe[es] the property.” Neb.

Rev. Stat. § 76-1007(1).

       Even if the legal description were inaccurate, the sale has not yet occurred. The Trust Deeds

Act, of which section 76-1007 is a part, “does not provide a remedy for a defective trustee’s sale.”

Homebuyers Inc. v. Watkins, No. A-18-258, 2019 WL 2361760, at *6 (Neb. Ct. App. June 4, 2019),

review denied (Sept. 16, 2019), review denied Sept. 16, 2019 (citing Gilroy v. Ryberg, 266 Neb.

617, 667 N.W.2d 544 (2003)). Rather, the “trustor can sue in equity to set the sale aside.”

Homebuyers Inc., 2019 WL 2361760, at *6. As a result, Plaintiff has not stated and cannot state a

claim under section 76-1007 until the sale occurs, which is has not. Further, this Court is not

convinced such a claim could be made anyway even if the sale had proceeded.



                                                 13
                                        E. Leave to Amend

       The Court concludes that all of Plaintiff’s claims are barred by res judicata or should

otherwise be dismissed on other grounds. In his brief, Plaintiff notes that he “may move to amend”

his complaint if the sale of the second parcel results in the purchaser becoming a nuisance to the

larger parcel. Filing 13 at 11-12. Plaintiff does not, however, request leave to amend. The Federal

Rules of Civil Procedure provide that leave to amend should be freely granted “when justice so

requires.” Fed. R. Civ. P. 15(a). However, “permission to amend may be withheld if the plaintiff

does not have at least colorable grounds for relief.” Doe ex rel. Doe v. Sch. Dist. of City of Norfolk,

340 F.3d 605, 616 (8th Cir. 2003).

       Accordingly, the Court will not allow Plaintiff to amend here because (1) he has not

requested leave; (2) the majority of his claims are barred by res judicata and could not be amended

anyway; (3) his remaining claim that is not barred by res judicata has no colorable grounds for

relief; and (4) Plaintiff has repeatedly abused the litigation process to thwart foreclosure sales of

the Property and after five separate actions justice requires this matter to be concluded.

                                          F. CONCLUSION

       For the foregoing reasons, the Court finds all of Plaintiff’s claims are either barred by res

judicata or fail to state claims. Accordingly, the Court will grant Defendants’ Motions to Dismiss.

The Court also denies Plaintiff’s Motion to File Supplemental Authority.

       IT IS THEREFORE ORDERED:

       1. The Motion to Dismiss (Filing 7) jointly filed by defendants Caliber and U.S. Bank is

           granted;

       2. The Motion to Dismiss (Filing 10) jointly filed by defendants Kozeny and Feld is

           granted;



                                                  14
3. Plaintiff’s Motion to File Supplemental Authority (Filing 19) is denied;

4. Plaintiff’s Complaint (Filing 1-1) is dismissed in its entirety;

5. Plaintiff’s claims for breach of contract (Count I), slander of title (Count II), and

   defective notice of default (Count IV) are dismissed with prejudice;

6. Plaintiff’s claim for inadequate and fraudulent advertisement of sale (Count III) is

   dismissed without prejudice; and

7. The Court will enter a separate judgment.

Dated this 3rd day of April, 2020.

                                              BY THE COURT:


                                              ___________________________
                                              Brian C. Buescher
                                              United States District Judge




                                         15
